   Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 1 of 12 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 ICON HEALTH & FITNESS, INC.,                       )
                                                    )
                    Plaintiff,                      )
                                                    )    C.A. No. ___________
          v.                                        )    JURY TRIAL DEMANDED
                                                    )
 PELOTON INTERACTIVE, INC.                          )
                                                    )
                    Defendant.                      )


                     ICON HEALTH & FITNESS, INC.’S COMPLAINT FOR
                               PATENT INFRINGEMENT

         Plaintiff ICON Health & Fitness, Inc. (“ICON”) hereby complains against defendant

Peloton Interactive, Inc. (“Peloton”) as follows:

                                                PARTIES

         1.        ICON is a corporation organized and existing under the laws of Delaware with its

principal place of business located at 1500 South 1000 West, Logan, Utah 84321.

         2.        Peloton is a corporation organized and existing under the laws of Delaware with

its principle place of business located at 158 West 27th Street, New York, New York 10001.

                                    JURISDICTION AND VENUE

         3.        This is an action for patent infringement pursuant to 35 U.S.C. § 271 et seq.

         4.        This Court has subject matter jurisdiction over the patent claims pursuant to

28 U.S.C. §§ 1331 and 1338.

         5.        Peloton is incorporated in this District, and Peloton has purposefully availed itself

of the benefits and protections of the laws of the State of Delaware.

         6.        Peloton intends to and does promote, use, offer for sale, and sell the infringing

products and services described herein to customers in this District.



RLF1 25070316v.1
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 2 of 12 PageID #: 2




       7.      Peloton advertises, markets, sells, and offers its products and services through its

websites, which advertising, marketing, selling, and offerings are available to the purchasing

public across the United States, including in this District.

       8.      This Court’s exercise of personal jurisdiction over Peloton is consistent with the

Constitutions of the United States and the State of Delaware.

       9.      Venue is proper in this District pursuant to 28 U.S.C. § 1400 because Peloton

resides within this District and has committed, and continues to commit, acts of patent

infringement within this District.

                                        INTRODUCTION

ICON’S HISTORY OF INNOVATION

       10.     ICON began building its business in 1977 upon creativity, investment, and hard

work. This led to a stable, inventive, and diversified fitness company built upon hundreds of

industry-leading patents and the most well-known brands in the industry, including

NordicTrack®, ProForm®, and iFIT®.

       11.     ICON was the first to develop and commercialize interactive connected

technology that allowed in-home, live, and on-demand instructor led classes with competition

and leaderboards (i.e., iFIT) at least 12 years before Peloton was founded.

       12.     ICON demonstrated its first iteration of iFIT in the late 1990s at a well-known

fitness sporting goods, team sport, and fitness tradeshow called the Atlanta Super Show at the

Georgia World Congress Center. For that show, ICON created a remote studio-based treadmill

class that was led by an instructor located at ICON’s headquarters in Utah and presented

remotely to class participants in Atlanta. The instructor led the remote users through a treadmill

class, and the speed and incline of the users’ treadmills was remotely controlled by the instructor


                                                  2
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 3 of 12 PageID #: 3




in Utah. Nothing like this had been seen in the fitness industry. ICON was awarded many

industry-leading patents covering this technology.

       13.       Many of those industry-leading patents allowed ICON to be the sole provider of

treadmills, exercise bikes, rowers, ellipticals, and cabled strength machines with a remote-control

feature for nearly 20 years. ICON invested a tremendous amount of time and resources to

develop its remote-control technology nearly 20 years ago, and it has continued to invest in

further generations of this technology. ICON must protect that investment and the patent rights it

has been granted—and expects to still be granted in the future—against infringers like Peloton.

       14.       ICON’s United States Patent No. 10,864,407 (“’407 Patent”) is an example of

further generations of ICON’s iFit technology. The ’407 Patent generally discloses and claims

technology to automatically control an exercise device in conjunction with an interactive

integrated weight system. This system allows a user to obtain the benefit of automatic control

and programming customized for their fitness goals, and seamlessly integrates both aerobic

(cardio) and anaerobic (weight/resistance training) into a single exercise using a single device.

       15.       ICON’s ’407 Patent teaches a system that allows users to save space and time,

and still obtain the benefit of a customized, automatically controlled, combined cardio and

strength training workout.

PELOTON’S HISTORY OF INFRINGEMENT AND LACK OF INNOVATION

       16.       Since its inception, Peloton has proved itself an infringer and demonstrated a

pattern of copying ICON’s innovations:

             •   In 2016, ICON was forced to sue Peloton for patent infringement based

                 on its first and then only product, the Peloton Bike. That case was

                 resolved.

                                                  3
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 4 of 12 PageID #: 4




             •   In 2020, ICON was also forced to sue Peloton for patent infringement by

                 Peloton’s Tread product. That case is currently pending in this Court,

                 Peloton Interactive, Inc. v. ICON Health & Fitness, Inc., CA No. 20-

                 662-RGA.

             •   Also in 2020, Peloton’s pattern of infringement required ICON to bring

                 another patent infringement case based upon Peloton’s release of its

                 Bike+. That case is currently pending in this Court, ICON Health &

                 Fitness, Inc. v. Peloton Interactive, Inc., CA No. 20-1386-RGA.

             •   ICON has now been forced to file the current action—the fourth patent

                 infringement case against Peloton.

                          PELOTON’S CURRENT INFRINGEMENT

BIKE+ IS THE MOST RECENT EXAMPLE OF PELOTON’S PATTERN OF COPYING ICON’S
TECHNOLOGY

       17.       Peloton’s most recent infringement relates to its Bike+ product.

       18.       Peloton began offering the Bike+ and associated app on September 9, 2020,

which incorporates ICON’s patented automatic control and interactive integrated weight system

as a key new feature. Peloton calls the automatic control “Auto Follow.” Auto Follow

automatically adjusts the bike’s resistance to match an instructor’s callout:




                                                  4
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 5 of 12 PageID #: 5




        19.     Peloton advertises the Auto Follow feature as key to its new premium Bike+

product. Bike+ consumers and media outlets praise Peloton’s Auto Follow feature—apparently

unaware that Peloton, rather than innovating, is actually infringing ICON’s longstanding

intellectual property rights.

        20.     Auto-Follow is paired with a weight cradle on the Bike+ and other features that

tell a user when to alternate between using the free weights and using the Bike+ (e.g., the

information timeline). Below is a high-level depiction of this arrangement:




                                                 5
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 6 of 12 PageID #: 6




       21.     The information timeline informs the user by icon and text where she is in the

workout by showing elapsed time and time remaining, as well as the type of workout being

performed and when to alternate exercises (e.g., cycling, weights, or some combination of

exercises). This feature also infringes upon ICON’s intellectual property rights, including

ICON’s ’407 Patent. Below is another example of the information timeline that contains icons

representing cardio and weight lifting portions of the workout.




       22.     Peloton prominently advertises its automatic control and interactive integrated

weight system, allowing users to benefit from both a cardio and strength training exercise by

using ICON’s patented features:




                                                6
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 7 of 12 PageID #: 7




         23.   In addition to the praise for the infringing Auto Follow feature, media outlets are

also highlighting the swiveling screen as well. The swiveling screen can facilitate a user

alternating between a cardio and strength training workout, as stated in Peloton’s advertising

above.

         24.   Forbes reviewed the Bike+ and called the swiveling screen (along with the Auto-

follow feature) a “crucial feature.” Forbes characterizes this feature as “much more important

now [that] Peloton creates all kinds of exercise classes, not just spin-style ones.”

(https://www.forbes.com/sites/andrewwilliams/2020/09/08/peloton-bike-adds-four-crucial-

features-one-just-for-apple-watch-owners/#5ac70316476a).

         25.   Market Insider also published an article titled “the 5 coolest features of Peloton’s

new $2,500 premium bike, from a rotating high-definition screen to automatic resistance

control.” Yet again, the swiveling screen, along with the infringing Auto-follow feature, is called

out as one of the “coolest features” on the Bike+. (https://www.businessinsider.com/5-of-the-
                                                  7
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 8 of 12 PageID #: 8




coolest-features-of-pelotons-new-premium-bike-2020-9#rotating-high-definition-touch-screen-

1).

       26.     ICON’s swiveling screen is patent pending (U.S. App. No. 17/066,485) and was

used by ICON long before Peloton’s Bike+. Below is an advertisement of ICON’s swiveling

screen feature and its interactive integrated weight system that pre-dates Peloton’s use:




       27.     Peloton is not only infringing upon ICON’s ’407 patent by incorporating Auto

Follow and an interactive integrated weight system into its Bike+ product, it is facilitating that

infringement by also using ICON’s patent pending swivel screen as well.

       28.     Peloton’s Auto Follow feature and its interactive integrated weight system are

important features to Peloton that drive demand for the Bike+, and have allowed Peloton to

charge a $600 premium for the Bike+ compared to its original Bike that does not include the

infringing features.

       29.     Unless enjoined by this Court, Peloton will continue its pattern of infringement

and disregard for ICON’s intellectual property.
                                                  8
  Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 9 of 12 PageID #: 9




                                             COUNT I

                        (Infringement of the U.S. Patent No. 10,864,407)

       30.     By this reference ICON realleges and incorporates the foregoing paragraphs as

though fully set forth herein.

       31.     The ’407 Patent was filed on March 12, 2019 and issued on December 15, 2020.

ICON is the owner of all rights, title, and interest in the ’407 Patent. The ’407 Patent is valid and

enforceable. A copy of the ’407 Patent is attached hereto as Exhibit A.

       32.     The ’407 Patent discloses and claims technology that is an improvement over

prior art in that it provides for an exercise machine that is automatically controlled by

programmed instructions, seamlessly integrates aerobic and anaerobic exercise with free weights

and a cradle, and instructions regarding alternating use between the exercise machine and the

free weights. The ’407 Patent’s new solution for a diverse and streamlined workout routine at

home, that is also time and space-conscious, was not well-understood, routine, or convention at

the time.

       33.     In violation of 35 U.S.C. § 271(a), Peloton makes, uses, offers to sell, and sells its

Bike+ and associated app and thereby directly infringes the ’407 Patent. Peloton’s Bike+ and

associated app are exercise machines comprising (1) a free weight cradle configured to hold one

or more free weights; (2) an exercise element that is movable with respect to the free weight

cradle during a performance of a programmed workout; (3) a console that incorporates a display

and a speaker; (4) one or more processors; (5) memory storing programmed instructions of the

programmed workout that, when executed by the one or more processors, cause the one or more

processors to: automatically control, by the programmed instructions of the programmed

workout, an operating parameter of the exercise element during the performance of the


                                                  9
 Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 10 of 12 PageID #: 10




programmed workout; and (6) automatically present, by the programmed instructions of the

programmed workout, exercise instructions regarding alternating use of the exercise element,

and of the one or more free weights, during the performance of the programmed workout.

          34.      Peloton’s Bike+ and associated app satisfy each and every limitation of at least

claim 1 of the ’407 Patent. Peloton thereby directly infringes one or more claims of the ’407

Patent.

          35.      Peloton’s infringement of the ’407 Patent will continue to damage ICON’s

business, causing irreparable harm, for which there is no adequate remedy at law, unless it is

enjoined by this Court.

          36.      Peloton’s acts of infringement have caused damage to ICON. Thus, in addition to

injunctive relief, ICON is entitled to recover the damages sustained as a result of Peloton’s

wrongful acts in an amount subject to proof at trial.

          37.      By reason of the foregoing, ICON is entitled to relief against Peloton, pursuant to

at least 35 U.S.C. §§ 283–85.

                                         PRAYER FOR RELIEF

          WHEREFORE, ICON requests relief as follows:

     A.         A judgment finding Peloton liable for infringement of one or more of the claims of

                the ’407 Patent;

     B.         Orders of this Court temporarily, preliminarily, and permanently enjoining Peloton,

                its agents, servants, and any and all parties acting in concert with any of them, from

                directly or indirectly infringing in any manner any claim of the ’407 Patent pursuant

                to at least 35 USC § 283;



                                                     10
Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 11 of 12 PageID #: 11




   C.   An award of damages to ICON for infringement of the ’407 Patent, in an amount to

        be proved at trial, pursuant to all applicable law, including at least 35 U.S.C. § 284;

   D.   An award of treble damages to ICON, pursuant to all applicable law, including at

        least 35 U.S.C. § 284;

   E.   A declaration that this case is an exceptional case;

   F.   An award of ICON’s costs in bringing its action, pursuant to all applicable law,

        including at least 35 U.S.C. § 284;

   G.   An award of ICON’s attorneys’ fees in its action, pursuant to all applicable law,

        including at least 35 U.S.C. § 285;

   H.   Imposition of a constructive trust on, and an order requiring a full accounting of, the

        sales made by Peloton as a result of its wrongful or infringing acts alleged herein;

   I.   Pre-judgment interest, pursuant to at least 35 U.S.C. § 284;

   J.   Post-judgment interest, pursuant to at least 28 U.S.C. § 1961(a);

   K.   Any and all other relief to which ICON may show itself to be entitled; and

   L.   Such other and further relief as this Court shall deem just and proper.




                                              11
Case 1:21-cv-00507-UNA Document 1 Filed 04/07/21 Page 12 of 12 PageID #: 12




                                    JURY DEMAND

    ICON hereby demands a jury trial on all issues so triable in this case.



                                                  /s/ Frederick L. Cottrell, III
    OF COUNSEL:                                   Frederick L. Cottrell, III (#2555)
                                                  Christine D. Haynes (#4697)
    David R. Wright                               Richards, Layton & Finger, P.A.
    MASCHOFF BRENNAN GILMORE                      920 N. King Street
    ISRAELSEN & WRIGHT PLLC                       Wilmington, DE 19801
    111 South Main Street, Suite 600              (302) 651-7700
    Salt Lake City, Utah 84111                    cottrell@rlf.com
    (801) 297-1850                                haynes@rlf.com

    Tyson K. Hottinger                            Attorneys for Plaintiff ICON Health &
    MASCHOFF BRENNAN GILMORE                      Fitness, Inc.
    ISRAELSEN & WRIGHT PLLC
    100 Spectrum Center Drive, Suite 1200
    Irvine, California 92618
    (949) 202-1900

   Dated: April 7, 2021




                                             12
